Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 1 of 14 PageID: 220




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


RANDY HOPKINS, on behalf of
himself and those similarly situated,

      Plaintiff,

      v.                                         Civ. No. 20-06733 (KM) (ESK)

ADVANCED CALL CENTER                                        OPINION
TECHNOLOGIES, LLC,
CHRISTOPHER DEBBAS, JOSEPH
LEMBO, and JOHN DOES 1–10,

      Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Randy Hopkins received a debt-collection letter from Advanced Call
Center Technologies, LLC (“ACCT”), a letter which he says does not clearly state
how much he owed and to whom. On behalf of himself and a putative class, he
sues ACCT and two of its executives, alleging violations of the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. ACCT moves to
dismiss the complaint for failure to state a claim, pursuant to Fed. R. Civ. P.
12(b)(6). (DE 27.)1 For the following reasons, the motion is GRANTED as to the
specific claim under 15 U.S.C. § 1692g(a)(1), but otherwise DENIED.




1     Certain citations to the record are abbreviated as follows:
      DE = docket entry
      Am. Compl. = Amended Complaint (DE 21)
      Ltr. = Debt Collection Letter (DE 21-1)
      Mot. = ACCT’s Brief in Support of its Motion to Dismiss (DE 27-3)
      Opp. = Hopkins’s Brief in Opposition to the Motion to Dismiss (DE 34)
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 2 of 14 PageID: 221




  I.    BACKGROUND
        Hopkins received a one-page collection letter in the mail. (Am. Compl.
¶ 24.) The top of the Letter is reproduced below:




(Ltr.) The text of the Letter, as relevant here, reads as follows:
        This account has been listed with our office for collection.
        This notice has been sent by a collection agency. This is an
        attempt to collect a debt . . . .
        If the Amount Now Due is paid to Synchrony Bank and your
        account is brought up to date, we will stop our collection activity.
        All payments should be made directly to Synchrony Bank using
        the enclosed envelope. Do not send payments to this office.
        If circumstances are preventing you from paying the Amount Now
        Due referenced above, please call our office . . . .
        Synchrony Bank may continue to add interest and fees as provided
        in your agreement . . . .
(Id.) The Letter is signed by ACCT. (Id.) Below the text, there is a detachable pay
slip:




(Id.)




                                          2
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 3 of 14 PageID: 222




       Viewing the Letter as confusing, Hopkins sued ACCT and its executives,
Christopher Debbas and Joseph Lembo, for violations of the FDCPA. (Am.
Compl. ¶¶ 50–58.) He also seeks to represent a class of New Jersey residents
who received “the same or similar” communications. (Id. ¶ 39.) ACCT moves to
dismiss for failure to state a claim. (Mot.)
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations, but it must consist of “more than labels
and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
allegations must raise a claimant’s right to relief above a speculative level, so
that a claim is “plausible on its face.” Id. at 570. That standard is met when
“factual content [] allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). Rule 12(b)(6) provides for the dismissal of a complaint if it fails to
state a claim. The defendant bears the burden to show that no claim has been
stated. Davis v. Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in
the complaint as true and draw reasonable inferences in the plaintiff’s favor.
Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
III.   DISCUSSION
       This is an FDCPA case. “The FDCPA protects against abusive debt
collection practices by imposing restrictions and obligations on third-party debt
collectors.” Riccio v. Sentry Credit, Inc., 954 F.3d 582, 585 (3d Cir. 2020) (en
banc). To prevail on an FDCPA claim, a plaintiff must show that “the defendant
has violated a [particular] provision of the FDCPA.” Barbato v. Greystone All.,
LLC, 916 F.3d 260, 265 (3d Cir. 2019) (citation omitted). Hopkins alleges four
such violations. (Am. Compl. ¶ 56.) I discuss each in relation to ACCT, and
then discuss whether the individual defendants (Debbas and Lembo) can be
liable, too.




                                          3
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 4 of 14 PageID: 223




    A. Violation of § 1692g(a)(1)
      Hopkins alleges that the Letter violates § 1692g(a)(1). (Am. Compl.
¶ 56(c).) Section § 1692g requires a debt collector to provide the consumer with
certain information in a written notice. § 1692g(a). Such “notices must
intelligibly convey the § 1692g(a) requirements.” Riccio, 954 F.3d at 594. When
determining whether the information is intelligibly conveyed, courts view the
writing from the viewpoint of the “least sophisticated debtor.” Id. (citation
omitted). This standard is “lower than the standard of a reasonable debtor,”
but it “preserves a quotient of reasonableness and presumes a basic level of
understanding and willingness to read with care.” Jensen v. Pressler & Pressler,
791 F.3d 413, 418 (3d Cir. 2015) (quotation marks and alterations omitted).
      One requirement of § 1692, found in subsection (a)(1), is that the notice
state “the amount of the debt.” § 1692(a)(1). Hopkins argues that the Letter
does not convey the amount of debt because its “amount now due” language is
ambiguous. (Opp. at 20–21.) “Amount now due,” he says, can be interpreted as
       (a) “a portion of the balance that the creditor will accept for the time
being until the next bill arrives” or
      (b) a “settlement offer on the account.”
(Id. at 21–22 (citations omitted).)2




2       Hopkins does not take issue with the Letter’s statements about how interest
accrues and how interest may affect the amount due. Indeed, the Letter’s language is
drawn from a “safe harbor” provision fashioned by the Seventh Circuit. McCalla,
Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872, 876 (7th Cir. 2000).
Other Courts of Appeals have either adopted this safe harbor or cited it approvingly.
Salinas v. R.A. Rogers, Inc., 952 F.3d 680, 685 (5th Cir. 2020) (citing approvingly);
Miller v. Avila v. Riexinger & Assocs., LLC, 817 F.3d 72, 76–77 (2d Cir. 2016)
(adopting). Judges in this District, including me, have done the same. Rock v.
Greenspoon Marder, LLC, Civ. No. 20-3522, 2021 WL 248859, at *7 (D.N.J. Jan. 26,
2021) (adopting); Marucci v. Cawley & Bergmann, LLP, 66 F. Supp. 3d 559, 565 (D.N.J.
2014) (citing approvingly); accord Dotson v. Nationwide Credit, Inc., 828 F. App’x 150,
152–53 (3d Cir. 2020) (language telling a consumer that the amount owed can change
is not deceptive).


                                          4
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 5 of 14 PageID: 224




       Judge Vasquez of this District dealt with a similar issue, and I find his
analysis persuasive. In Reynolds v. Encore Receivable Management, he drew
from a Seventh Circuit opinion to explain that “[t]he phrase ‘Now Due,’ even to
an unsophisticated consumer, simply means that the debt collector is willing to
accept less than the total balance of the debt to bring the account to a current
status.” Civ. No. 17-2207, 2018 WL 2278105, *5 (D.N.J. May 15, 2018)
(quoting Olson v. Risk Mgmt. Alts., Inc., 366 F.3d 509, 513 (7th Cir. 2004)),
appeal dismissed, No. 18-2269, 2018 WL 6536133 (3d Cir. Oct. 25, 2018). In
other words, “the least sophisticated consumer would understand that the
amount of the debt is the ‘Balance’ and that the amount ‘Now Due’ is the
portion of the balance that the creditor will accept for the time being until the
next bill arrives.” Olson, 366 F.3d at 513.
       The Letter here distinguishes between the “total account balance” and
the “amount due now” along those lines. They are listed separately. See
Fiorarancio v. Zwicker & Assocs., P.C., Civ. No. 18-12793, 2019 U.S. Dist.
LEXIS 96099, at *4–5 (D.N.J. June 6, 2019) (letter conveyed amount of debt
when it stated total balance and amount owed separately). What is more, the
Letter makes clear that what the customer must pay now is only the “amount
due now,” because it says, “[i]f the Amount Now Due is paid to Synchrony
Bank and your account is brought up to date, we will stop our collection
activity.” (Ltr.) So, as Judge Vasquez and the Seventh Circuit explained, the
Letter makes explicit what the function of the “amount due now” is. Moreover,
this is an attempt to collect a credit-card debt, and credit card owners are used
to seeing bills or statements that reflect an amount currently due and a larger
account balance.3 See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194
(11th Cir. 2010) (“‘[T]he least sophisticated consumer’ can be presumed to
possess a rudimentary amount of information about the world . . . .” (quoting
Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993))); Oppong v. First Union


3       That said, this Letter is not an ordinary credit card bill, but an attempt to
collect amounts past due, so the analogy is far from perfect.


                                             5
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 6 of 14 PageID: 225




Mortg. Corp., 566 F. Supp. 2d 395, 402 (E.D. Pa. 2008) (same). Indeed, other
courts have reviewed this exact letter format and found no FDCPA violation.
E.g., Untershine v. Encore Receivable Mgmt., Inc., No. 18-CV-1484, 2019 WL
3766564, at *7 (E.D. Wis. Aug. 9, 2019). Thus, the Letter adequately conveys
the amount of the debt to the least sophisticated debtor.
      I feel constrained by the case law to grant the motion to dismiss as to
this particular aspect of the claims. I cannot close this discussion, however,
without expressing some judicial displeasure at the creditor’s seeming
reluctance to just come out and say what it means:
      “The total balance is $347.48. If you pay $175 now, we’ll stop
      collection activities, but you will still owe us the remaining balance
      of $172.48. ($347.48 minus $175 equals $172.48.) We’ll bill you
      for that remaining balance later.”
Was that so hard? Collectors’ insistence on going right up to the line has
produced seemingly endless litigation, flyspecking the precise wording of
collection letters, in cases which have come to take up a disproportionate share
of the federal docket. It is hard to escape the impression that the creditor finds
a clear statement undesirable, and is still hoping that a certain number of
debtors will pay up if they don’t understand that they are not retiring the debt.
      As it stands, however, I hold that Hopkins cannot rely on § 1692g(a)(1) to
state an FDCPA claim, and to that extent the motion to dismiss is granted.
   B. Violation of § 1692g(a)(2)
      Hopkins alleges that the Letter fails to convey “the name of the creditor
to whom the debt is owed,” as required by § 1692g(a)(2). (Am. Compl. ¶ 56(d).)
He argues that the Letter mentions ACCT, JCPenney, JCPenney Credit
Services, and Synchrony Bank, but does not specify which entity is owed the
money. (Opp. at 11.)
      Here, there is no binding authority to guide me. The most helpful
persuasive authority is a non-precedential decision of the Third Circuit, Gross
v. Lyons Doughty & Veldhuis, P.C., 779 F. App’x 864 (3d Cir. 2019). The Gross
letter had the subject line “Capital One Bank (USA), N.A., assignee of HSBC
BANK NEVADA N.A. RCS DIRECT MARKETING/ORCHARD.” Id. at 865. The

                                        6
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 7 of 14 PageID: 226




letter then stated in text that the collector (LDV) “represents Capital One Bank
(USA), N.A., assignee of HSBC BANK NEVADA N.A. RCS DIRECT
MARKETING/ORCHARD BANK in connection with [Gross’s] account.” Id.
      The Third Circuit held that the letter failed to identify the creditor, citing
three reasons. First, the letter did not state straightforwardly who the creditor
was, or say that Capital One owned the debt. Id. at 866. Second, the letter
referred to Capital One as an “assignee,” a legal term which consumers might
not understand. Id. Third, “the letter’s reference to three other entities, as well
as its assignee language, overshadowed the creditor’s identity.” Id. (quotation
marks and citation omitted).
      The first and third Gross factors are present here. First, the Letter never
just states who the creditor is or who owns the debt. Next, the Letter refers to
multiple entities but is never clear on who the creditor is, who owns the debt,
or what their relationship is.
      Again, it’s not so hard. Circumstances vary, but here’s an example of
what I mean:
      “Who you owe the money to: ABC, which issued your DEF credit
      card.

      Who you should pay: ABC has authorized GHI to collect the debt
      on its behalf. Make out your check to GHI.”

      This Letter is somewhat confusing to me, and surely confusing to the
consumer. The subject line says “RE: JCPenney Credit Card Account,” and the
first line of text is “This account has been listed with our office for collection.”
(Ltr.) “Listed?” Okay, let that pass; The reader now has probably gleaned that
she allegedly owes money for charges on a JCPenney credit card. But a few
lines down, when the Letter gets to payment, it says that the amount due must
be paid to Synchrony Bank. But who is Synchrony Bank and what do they
have to do with my JCPenney card? Finally, the detachable payment slip is
addressed to “Synchrony Bank/JCPenney Credit Services” with one PO Box
number. Are Synchrony and JCPenney Credit Services the same thing?



                                          7
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 8 of 14 PageID: 227




Related? A joint venture? Just PO Box buddies? The Letter does not say, which
means that a consumer cannot discern who owns the debt.
        Other courts have found confusion in similar or near-identical letters.
The only precedential opinion on this issue is from the Seventh Circuit in
Steffek v. Client Services, 948 F.3d 761 (7th Cir. 2020). The letter there had the
subject line “RE: CHASE BANK USA, N.A.” but the text told the consumer to
make a payment to the collector, Client Services. Id. at 763–64. The Seventh
Circuit held that this was unclear as to the identity of the creditor (Chase)
because (1) Chase was never identified as the creditor, and (2) the subject line
suggested that Chase was the creditor, but the letter’s unexplained direction to
pay Client Services could “imply[] that Client Services itself was then the
creditor.” Id. at 765.
        This Letter likewise fails to state the identity of the creditor, and it directs
payment to another entity that apparently is not the creditor. In fact, the Letter
here is more confusing because the Steffek letter named only two entities
(Chase and Client Services), whereas the Letter here names three (ACCT,
JCPenney, and Synchrony).4 Some district courts are in accord. E.g., Nicolaides
v. Divine & Serv., Ltd., 382 F. Supp. 3d 251, 254 (E.D.N.Y. 2019) (letter
referencing the collector, the retailer, and Synchrony was unclear as to who
was the creditor); White v. Pro. Claims Bureau, Inc., 284 F. Supp. 3d 351, 362
(E.D.N.Y. 2018) (Bianco, J.) (letter listing creditor in subject line but directing
payment to the collector, while never explicitly identifying the creditor, was
unclear).
        In response, ACCT points primarily to two district court opinions. (Mot.
at 11–17.) To the extent they are not distinguishable, I do not elect to follow
them.
        In the first, Macelus v. Capital Collection Service, the letter’s subject line
said “Account for: Advanced Endoscopy & Surgical Ctr, LLC”; the text directed
payment to “this office”; the letterhead had the collector’s name; and the

4       I am not separately counting a fourth, “JCPenney Credit Services.”


                                            8
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 9 of 14 PageID: 228




detachable pay slip was addressed to the collector. Civ. No. 17-2025, 2017 WL
5157389, at *1 (D.N.J. Nov. 7, 2017). Judge Kugler held that it was clear
enough who the creditor was, because the subject line referred to the account
as being for the creditor Id. at *3. Nor, he continued, did the references to the
collector overshadow that subject line, because the letter adequately conveyed
that the collector was seeking to collect on behalf of that account. Id.
      Thus, Marcelus held that, as between the collector and the creditor, the
letter’s heading, text, and pay slip made it clear enough which was which.
Here, in contrast, the Letter named two entities in addition to the one which (I
presume) is the collector. In such a case, courts are more willing to find
potential confusion. See Nicolaides, 382 F. Supp. 3d at 254. Marcelus is
distinguishable because the confusion here arises because the Letter names,
not just a debt-holder and its collector, but two possible competing debt-
holders, JCPenney and Synchrony.
      ACCT’s second case, Lucchi v. Advanced Call Center Technologies, LLC, is
concededly more on-point, and it involves a letter in the same format as the
Letter here. No. 15-CV-5270, 2016 U.S. Dist. LEXIS 197115, at *3–5 (E.D.N.Y.
June 15, 2016). Lucchi held that that letter did not violate § 1692g(a)(2). Id. at
*27. That court had three essential bases for its holding in defendant’s favor.
First, it reasoned that “[t]he references to the underlying retail stores are
obviously intended merely to jog the debtors’ memories,” while “every
reference . . . to making a payment that could plausibly be interpreted as
signifying a creditor, relates solely to Synchrony.” Id. at *24. Second, the court
believed that the consumer would be able to “discern the logical relationship
between” the retailer and Synchrony. Id. at *24–25. Third, the court added
that, if there were potential confusion, the letter provided phone numbers to
call, and it took the plaintiffs to task for “immediately resort[ing] to
commencing a federal lawsuit.” Id. at *26. Respectfully, I am not persuaded.
      First, it is inaccurate to say, as Lucchi does, that “every reference . . . to
making a payment . . . relates solely to Synchrony.” Id. at *24. On the contrary,



                                          9
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 10 of 14 PageID: 229




even the pay slip itself is addressed to two entities: “Synchrony
Bank/JCPenney Credit Services.” (Ltr.) Additionally, the pay slip lists
JCPenney’s URL along with the statement date, the account number, the
balance, and amount due. (Id.) While the text does not refer to JCPenney as
payee, the parts of the letter dealing with payment, particularly the pay slip,
do. We are instructed to “read collection notices in their entirety.” Campuzano-
Burgos v. Midland Credit Mgmt., Inc., 550 F.3d 294, 299 (3d Cir. 2008). So the
references to JCPenney in the pay slip mean that not “every” reference to
payment relates solely to Synchrony.
      Second, Lucchi’s conclusion that the least sophisticated debtor could
discern the relationship between Synchrony and the retailer is unconvincing.
Nothing in the Letter explains the relationship between Synchrony and the
retailer; nor does the Letter give simple instructions (whom to pay and why)
that might make such information superfluous. In this, Lucchi is out of step
even with other courts within the Eastern District of New York. Nicolaides, for
example, explained that a letter listing both Lowe’s and Synchrony was
confusing, because “the account was presumably opened at a Lowe’s retail
location, not directly through Synchrony.” 382 F. Supp. 3d at 254. The
consumer may not know that Synchrony—respectfully, not a household
name—services JCPenney credit cards.5 The least sophisticated consumer
surely did not know or care about that detail when opening a retail credit card
account. In short, the consumer cannot know why it is that she is being asked
to pay Synchrony.
      The FDCPA is intended to protect consumers—especially the “gullible”—
from abusive collection practices. Brown v. Card Serv. Ctr., 464 F.3d 450, 453
(3d Cir. 2006). Of course, consumer credit and debts can move around between
financial institutions and corporations, including retailers, but most
consumers do not understand this well. When time comes for consumers to


5    Or even that such servicing arrangements exist. Retail credit cards are
commonly marketed through a strong brand identification with the merchant.


                                         10
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 11 of 14 PageID: 230




pay, they should be able to know that their payment will be applied to their
debt—especially when they are being asked to pay an unfamiliar entity.6 See
Gross, 779 F. App’x at 866 (expressing “significant concerns about whether the
least sophisticated consumer would understand” why its payment was going to
an assignee of the debt). The Letter here did not do that; to assume that
consumers could figure out financial institutions’ relationships, in my view,
impermissibly ratchets up the “least sophisticated debtor” standard.
       Third, Lucchi reasoned that if the consumers were confused, they could
have called the phone number provided instead of suing. That reasoning, too,
runs counter to the statute and its purpose. Taken to its logical conclusion, it
would subvert the requirement of full disclosure and place the burden of
inquiry on the consumer to obtain the necessary information. The FDCPA
requires the letter itself to “intelligibly convey” the necessary information,
Riccio, 954 F.3d at 594, not merely to tell the consumer where she might find it
on her own.
       To sum up, Gross, the most persuasive out-of-Circuit authority, and the
statute itself support Hopkins’s § 1692g(a)(2) claim. Thus, Hopkins states an
FDCPA claim based on § 1692(a)(2), and the motion to dismiss is to that extent
denied.
    C. Violation of § 1692e
       Hopkins alleges that the Letter violates § 1692e, which provides that “[a]
debt collector may not use any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” (Am. Compl. ¶ 56(a).) A
letter runs afoul of § 1692e when “it can be reasonably read to have two or




6       All of the foregoing assumes, moreover, that the letter is sent on behalf of the
legitimate creditor, and that the creditor has not, for example, got the wrong person.
By failing to clearly identify the creditor, the Letter defeats the fundamental function of
telling the consumer what she allegedly owes, and to whom, so that she can verify that
there has not been a mistake—or that the direction to pay some unfamiliar third party
is not a consumer scam.


                                            11
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 12 of 14 PageID: 231




more different meanings, one of which is inaccurate.” Brown, 464 F.3d at 455
(quotation marks and citations omitted).
      This Letter is capable of more than one meaning. By failing to explain the
relationship between Synchrony and JCPenney, the Letter leaves open the
question of who owns the debt. In other words, a reader could think that (a)
Synchrony owns the debt (the text says payment goes to it), (b) JCPenney owns
the debt (the subject line and pay slip suggest that it is the account holder), or
(c) that they have some time of joint operation, the contours of which are
unclear (the pay slip is addressed to both, with a slash between their names).
Not all those readings can be right. Thus, Hopkins states a § 1692e claim. See
White, 284 F. Supp. 3d at 363–64 (ambiguity as to who owns the debt
supported § 1692e claim).
      Hopkins states an FDCPA claim based on § 1692e, and to that extent,
the motion to dismiss is denied.
    D. Violation of § 1692f
      Hopkins alleges that the Letter violates § 1692f, which provides that “[a]
debt collector may not use unfair or unconscionable means to collect or
attempt to collect any debt.” Although Hopkins’s brief does not discuss his
§ 1692f theory specifically, I can infer at least a theory that the Letter is unfair
because it does not identify the creditor.7
      At worst, then, the § 1692f theory is duplicative. Keeping the § 1692f
claim “would have no practical effect on the discovery proceedings, and can
await the development of a factual record, summary judgment, and the




7      Moreover, § 1692f(1) specifically prohibits “[t]he collection of any
amount . . . unless such amount is expressly authorized by the agreement creating the
debt.” Hopkins’s credit card agreement is not provided, but it is plausible that it
specifies to whom amounts are owed, and that provision does not match up with the
Letter. Or at the least, the Letter could be read to collect an amount owed to
Synchrony, JCPenney, or both, while the agreement only provides for one of those
outcomes.


                                         12
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 13 of 14 PageID: 232




narrowing of issues for trial.” Thomas v. Youderian, 232 F. Supp. 3d 656, 678
n.22 (D.N.J. 2017).
       The motion to dismiss is denied as to the § 1692f claim.
    E. Individual Liability
       Assuming arguendo that an FDCPA claim is stated against ACCT, ACCT
moves to dismiss the claims against Debbas and Lembo, because the
allegations about their individual involvement are too conclusory. (Mot. at 20–
21 n.3.)8 The Third Circuit has held that, when a general partnership meets the
definition of “debt collector,” then “a general partner exercising control over the
affairs of such a partnership may be held liable under the FDCPA for the acts
of the partnership.” Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 405 n.29
(3d Cir. 2000). But the Third Circuit has not provided any guidance when it
comes to other business organizations besides partnerships. Santiago v.
Apothaker Scian P.C., Civ. No. 16-1432, 2017 WL 2798498, at *2 n.18 (D.N.J.
June 28, 2017). In Pollice’s wake, some courts in this Circuit have taken it for a
more general proposition that, when individuals exercise control over the
affairs and operations of an entity, individuals can be liable. E.g., Albanese v.
Portnoff Law Assocs, Ltd., 301 F. Supp. 2d 389, 400 (E.D. Pa. 2004).
       The Amended Complaint alleges that ACCT is an LLC (limited liability
company), and that Debbas and Lembo are “chief executive officer, partner,


8      ACCT raises this argument in a footnote. Courts have often found, especially at
the appellate level, that such cursory treatment is equivalent to a forfeiture of the
issue. John Wyeth & Brother Ltd. v. CIGNA Int’l Corp., 119 F.3d 1070, 1076 n.6 (3d Cir.
1997); see Yates Real Estate, Inc. v. Plainfield Zoning Bd. of Adjustment, 404 F. Supp.
3d 889, 913 n.28 (D.N.J. 2019). The “footnote rule” operates when the argument
contained in the footnote is undeveloped, as is usually the case. See John Wyeth, 119
F.3d at 1076 n.6 (“[A]rguments raised in passing (such as, in a footnote), but not
squarely argued, are considered waived.” (emphasis added)).
       Nevertheless, if the footnote contains substantive argument, plus citations, and
puts the opposing party on notice of the argument, a court may elect to consider it.
E.g., United States v. Redd, 562 F.3d 309, 314 (5th Cir. 2009). ACCT’s footnote does
that, and Hopkins responds. (Opp. at 23–26) Preferring, as always, to reach the
merits, I will consider ACCT’s argument.


                                          13
Case 2:20-cv-06733-KM-ESK Document 41 Filed 04/07/21 Page 14 of 14 PageID: 233




president, secretary, treasurer and director of ACCT.” (Am. Compl. ¶¶ 6–8.)
Drawing inferences in Hopkins’s favor, it is plausible alleged that Debbas and
Lembo exercise control over ACCT. See Gross v. Weinstein, Weinburg & Fox,
LLC, 123 F. Supp. 3d 575, 580 (D. Del. 2015) (finding plausible claim because
“[w]hile the Complaint does not specifically allege how these individual
Defendants were involved in the acts or omissions which constitute the basis
for Plaintiffs’ claims, it does allege that these Defendants are Co–Owner and
General Manager”); Marucci v. Cawley & Bergmann, LLP, 66 F. Supp. 3d 559,
564 (D.N.J. 2014) (declining to impose a requirement that a plaintiff plead
specific acts of control).
       ACCT’s structure and Debbas’s and Lembo’s roles will require factual
development. But for now, considering the facts available to the plaintiff, these
allegations suffice to go forward. ACCT’s motion to dismiss the claims against
Debbas and Lembo will be denied.
 IV.   CONCLUSION
       For the reasons set forth above, the motion to dismiss is GRANTED as to
the specific claim under 15 U.S.C. § 1692g(a)(1), but otherwise DENIED.
       A separate order will issue.
Dated: April 7, 2021


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                       14
